Name: Commission Regulation (EEC) No 14/89 of 5 January 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 1 . 89 Official Journal of the European Communities No L 6/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 14/89 of 5 January 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (J), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 3521 /88 (4), and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/88 (5), as amended by Regulation (EEC) No 1 / 89 (6); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 28 December 1988 to 3 January 1989 for the Spanish peseta tended to indicate that the agricultural conversion rate for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/ 85 ; whereas the rates recorded for the Portuguese escudo and for the pound sterling were such that pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 certain monetary compensatory amounts applicable for the United Kingdom and for Portugal should be adjusted ; whereas pursuant to Article 8 of Regulation (EEC) No 3153/85 the monetary compensatory amounts applicable in the Member States in question should be altered, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4103/88 is hereby amended as follows : 1 . The column 'Spain' in Parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto. 2 . The column 'United Kingdom' in Parts 1 , 3 , 4, 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto. 3 . The column 'Portugal'\in Parts 7 and 8 of Annex I is replaced by that given in Annex I hereto. 4 . Annexes II and III are replaced by Annexes II and III hereto . Article 2 This Regulation shall enter into force on 9 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 164, 24. 6 . 1985, p . 6 . (2) OJ No L 182 , 3 . 7. 1987, p . 1 . C) OJ No L 310, 21 . 11 . 1985, p . 4 . O OJ No L 307, 12 . 11 . 1988, p . 28 . (5) OJ No L 364 , 30 . 12 . 1988 , p . 1 . (*) OJ No L 1 , 2 . 1 . 1989, p. 1 . No L 6/2 Official Journal of the European Communities 9. 1 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20  1 000 kg  563,12 6,499 563,12 6,499 696,38 10,008 696,38 10,008 563,12 6,499 563,12 6,499 511,07 6,174 505,78 6,174 505,78 6,174 485,55 5,927 485,55 5,927 563,12 6,499 563,12 6,499 505,78 6,174 505,78 6,174 684,57 7,879 611,71 7,424 788.37 9,098 253,40 2,924 515,90 6,297 495,26 6,045 515,90 6,297 515,90 6,297 872,04 13,103 739,33 8,509 679,77 8,298 816,52 9,423 791,92 , 9,139 816,52 9,423 574.38 6,629 521,30 6,297 708,09 8,643 515,90 6,297 515,90 6,297 574,38 6,629 521,30 6,297 515,90 6,297 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 9. 1 . 89 Official Journal of the European Communities No L 6/3 II Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ ll  1 000 kg  I 1103 29 30 1103 29 40 1103 29 90 11-1 11-1 7285 7286 495,26 574,38 515,90 515,90 6,045 6,629 6,297 6,297 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 11-1 11-1 7285 7286 515,90 708,09 495,26 873,99 574,38 521,30 619,43 515,90 515,90 6,297 8,643 6,045 10,668 6,629 6,297 7,149 6,297 6,297 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 * 515,90 708,09 809.25 515,90 495.26 679,77 6,297 8,643 9,878 6.297 6,045 8.298 1104 22 50 1104 22 90 1104 23 10 495,26 495,26 574,38 6,045 6,045 6,629 1104 23 30 1104 23 90 1104 29 10 11-4 11-4 11-4 11-4 7290 7291 7292 7293 574,38 574,38 515,90 515,90 574,38 521,30 6,629 6,629 6,297 6,297 6,629 6,297 1104 29 30 11-4 11-4 11-4 11-4 7290 7291 7292 7293 515,90 515,90 574,38 521,30 6,297 6,297 6,629 6,297 1104 29 91 1104 29 95 1104 29 99 11-1 11-1 7285 7286. 574,38 521,30 515,90 515,90 6,629 6,297 6,297 6,297 1104 30 10 1104 30 90 1107 10 11 1107 10 19 422,36 168.94 1 002,35 748.95 4,874 1,950 11,568 8,643 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-5 11-5 7294 7295 (') (') 900,29 672,69 783,96 911,53 911,53 10,989 8,211 9,569 10,520 10,520 No L 6/4 Official Journal of the European Communities 9. 1 . 89 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  1 000 kg  1108 12 00 11-5 11-5 7294 7295 0 \ 824,69824,69 9,5189,518 1108 13 00 11-6 11-6 7296 7297 O 824,69 824,69 9,518 9,518 1108 14 00 11-5 11-5 7294 7295 0 C) 824,69 824,69 9,518 9,518 1108 19 90 11-5 11-5 7294 7295 o O I 824,69824,69 9,5189,518 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 17-9 17-9 23-1 23-1 7318 7318 7622 7623 1 240,55 1 075,92 824,69 824,69 824,69 1 125,08 786,46 824,69 228,48 14,317 12,417 9,518 9,518 9,518 12,984 9,076 9,518 2,684 2302 10 90 2302 20 10 2302 20 90 2302 30 10 473,29 228,48 473,29 228,48 5,560 2,684 5,560 2,684 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 23-2 7624 o 489,61 228,48 489,61 1 092,31 5,751 2,684 5,751 12,606 2309 10 13 23-2 23-8 23-8 23-8 23-8 7625 7541 7542 7543 7544 O oo oo oo oo 67,57 1 000,42 2 000,84 0,780 5,774 11,548 23-8 23-8 23-8 23-8 23-8 23-8 7545 7546 7547 7548 7549 7550 oo oo oo oo oo oo 248,10 496,21 1 648,49 3 296,98 67,57 1,432 2,864 9,514 19,028 0,780 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7551 7552 7626 7627 7628 7629 7630 oo oo oo oo oo oo oo 1 067,99 2 068,41 67,57 315,67 563,78 67,57 1 716,06 6,554 12,328 0,780 2,212 3,644 0,780 10,294 &lt; 9. 1 . 89 Official Journal of the European Communities No L 6/5 Positive \ umm--- Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr - Ireland £ Irl Portugal Esc |  1 000 kg  II I 2309 10 13 23-8 7631 OO 3 364,55 19,808 2309 10 31 23-3 7624 o   23-3 7691 o \ 213,98 2,470 2309 10 33 23-9 7541 oo    23-9 7542 oo 1 000,42 5,774 23-9 7543 oo \ 2 000,84 11,548 23-9 7544 oo   23-9 7545 oo 248 , 1C 1,432 23-9 7546 oo 496,21 2,864 23-9 7547 oo \   23-9 7548 oo ! 1 648,49 9,514 23-9 7549 oo 3 296,98 19,028 23-9 7645 oo \ 213,98 2,470 23-9 7646 oo 1 214,40 8,244 23-9 7647 oo 2 214,82 14,018 23-9 7648 oo 213,98 2,470 23-9 7649 oo 462,08 3,902 23-9 7650 oo 710,19 5,334 23-9 7651 oo 213,98 2,470 23-9 7652 oo 1 862,47 11,984 23-9 7653 oo 3 510,96 21,498 2309 10 51 23-4 7624 o   23-4 7692 0 422,34 4,874 2309 10 53 23-10 7541 oo '   \ 23-10 7542 oo 1 000,42 5,774 23-10 7543 oo 2 000,84 11,548 23-10 7544 oo   23-10 7545 oo 248,10 1,432 23-10 7546 oo 496,21 2,864 23-10 7547 oo   23-10 7548 oo 1 648,49 9,514 23-10 7549 oo 3 296,98 19,028 23-10 7654 oo 422,34 4,874 23-10 7655 oo 1 422,76 10,648 \ 23-10 7656 oo 2 423,18 16,422 23-10 7657 oo 422,34 4,874 23-10 7658 oo 670,44 6,306 23-10 7659 oo 918,55 7,738 l 23-10 7660 oo 422,34 4,874 23-10 7661 oo 2 070,83 14,388 23-10 7662 oo 3 719,32 23,902 2309 90 31 23-5 7624 o   23-5 7693 o 67,57 0,780 2309 90 33 23-11 7541 oo   23-11 7542 00 1 000,42 5,774 No L 6/6 Official Journal of the European Communities 9. 1 . 89 Positive Negative CN-code Tabic additionalcode Notes Germany DM Nether lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl - Portugal Esc 2309 90 33 2309 90 41 2309 90 43 2309 90 51 2309 90 53  1 000 kg  2 000,84 11,548 248,10 1,432 496,21 2,864 1 648,49 9,514 3 296,98 19,028 67,57 0,780 1 067,99 6,554 2 068,41 12,328 67,57 0,780 315,67 2,212 563,78 3,644 67,57 0,780 1 716,06 10,294 3 364,55 19,808 213,98 2,470 1 000,42 5,774 2 000,84 11,548 248,10 1,432 496,21 2,864 1 648,49 9,514 3 296,98 19,028 213,98 2,470 1 214,40 8,244 2 214,82 14,018 213,98 2,470 462,08 3,902 710,19 5,334 213,98 2,470 1 862,47 11,984 3 510,96 21,498 422,34 4,874 1 000,42 5,774 2 000,84 11,548 248,10 1,432 496,21 2,864 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 OC) OC) OC) OC) OC) 9. 1 . 89 Official Journal of the European Communities No L 6/7 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 2309 90 53  1 000 kg  1 648,49 9,514 3 296,98 19,028 422,34 4,874 1 422,76 10,648 2 423,18 16,422 422,34 4,874 670,44 6,306 918,55 7,738 422,34 4,874 2 070,83 14,388 3 719,32 23,902 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 (2) (3 (2)C ex1 ex1 (2) (3 ex3 (2 ) (3 oc (2) (3 (2) (3 (2) (3 O When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . e) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code . / 9 . 1 . 89No L 6/8 Official Journal of the European Communities PART 3 SECTOR BEEF AND YEAL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg live weight ¢ C) o C) C) 722,06  722,06  722,06  722,06  722,06   100 kg net weight - O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10. 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 1 371,91 1 371,91 1 371,91 1 371,91 1 097,53 1 097,53 1 646,30 1 646,30 1 097,53 1 877,36 1 220,28 1 220,28 195,25 195,25 976,22 305,07 305,07 1 525,35 976,22 1 525,35 1 525,35 305,07 1 525,35 1 877,36 1 525,35 1 097,53 1 566,87 1 566,87 1 566,87 1 566,87 938,68 628,19 628,19 O (2) O OO (2) 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 9. 1 . 89 Official Journal of the European Communities No L 6/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the Competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the , competent authorities of the European Communities for frozen buffalo meat. (') Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 6/ 10 Official Journal of the European Communities 9 . 1 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0105 11 00 - 100 pieces 0,086 - 0105 19 10 I IIll 0,252 0105 19 90 || ll 0,086 0105 91 00  100 kg - 0,375 0105 99 10 Il\ \ 0,610 0105 99 20 Il\ \ 0,578 0105 99 30 II \ 0,412 0105 99 50 IIII\ 0,603 0207 10 11 II l 0,471 0207 10 15 ||II\ 0,536 0207 10 19 III 0,584 0207 10 31 I III 0,589 0207 10 39 I IIl 0,646 0207 10 51 I Ill 0,718 0207 10 55 I II\ 0,871 0207 10 59 I ||\ 0,968 0207 10 71 I ||\ 0,826 0207 10 79 I II\ 0,903 0207 10 90 I \ l 0,861 0207 21 10 I I l 0,536 ¢ 0207 21 90 I l 0,584 0207 22 10 I \ 0,589 0207 22 90 I l 0,646 0207 23 1 1 I I 0,871 0207 23 19 I I 0,968 0207 23 51 I I 0,826 0207 23 59 I I \ 0,903 0207 23 90 I I 0,861 0207 39 1 1 I \ \ 1,588 0207 39 13 I \ \ 0,642 ¢ 0207 39 15 I I 0,489 0207 39 17 \ I 0,338 0207 39 21 I I 0,884 0207 39 23 I \ 0,830 0207 39 25 I I I 1,504 0207 39 27 I l 0,338 0207 39 31 I I \ 1,237 0207 39 33 I l 0,710 9 . 1 . 89 Official Journal of the European Communities No L 6/ 11 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United - Kingdom Belgium/- Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  0,489 0,338 0,942 0,442 0,795 1,504 0,338 1,897 1,588 1,065 0,994 0,947 0,489 0,338 1,355 0,884 1,310 0,830 1,242 1,504 0,338 1,588 0,642 0,489 0,338 0,884 0,830 1,504 0,338 1,237 0,710 0,489 0,338 0,942 0,442 0,795 1,504 0,338 1,897 1,588 1,065 0,994 0,947 0,489 0,338 No L 6/12 Official Journal of the European Communities 9 . 1 . 89 GN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ \ \  100 kg - 0207 43 51 l \ l I 1,355 0207 43 53 0,884 0207 43 61 I \ 1,310 0207 43 63 \ \ 0,830 0207 43 71 l \ 1,242 0207 43 81 \ 1,504 0207 43 90 \ II 0,338 0209 00 90 III 0,752 \ l I - 100 pieces .  0407 00 11 I I I 0,180 0407 00 19 0,062 l II  100 kg - 0407 00 30 IlIIIl 0,543 0408 11 10 I 2,543 0408 19 11 1,109 0408 19 19 II 1,185 0408 91 10 Il 2,456 0408 99 10 Il|| 0,630 1602 31 11 16-2 7323 \ I 1,178 I 16-2 7324  1602 31 19 16-2 7323 1,655 16-2 7324 Il  1602 39 11 IlIIIl 1,586 1602 39 19 16-2 7323 Il 1,655 16-2 7324 Il  ' 3502 10 91 IlIIIl 2,206 3502 10 99 IlIIIl 0,299 3502 90 51 IlIlIl 2,206 3502 90 59 Il||III 0,299 9 . 1 . 89 Official Journal of the European Communities No L 6/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Denmark Italy France Greece Ireland Portugal CN-code United Kingdom Belgium/ Luxem ­ bourg £DM F1 Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc Table Additionalcode Notes 04-1 7058 04-3 7059 \ 04-3 7074 Il 04-3 7078 04-3 7079 II 04-4 7089 I 04-4 7089 04-2 7744 04-6 7098 II 04-6 7099 \ 04-6 7114 I 04-2 7744 \ 04-2 7744 l 04-2 7744 I 04-2 7744 I 04-2 7744 II 04-2 7744 04-2 7744 04-2 7744 \ 04-2 7744 \ 04-2 7744 I 04-2 7744 I 04-2 7744 \ 04-5 7093 l 04-5 7094 \ 04-5 7097 \ 04-6 7098 \ 04-6 7099 \ 04-6 7114 \ 04-2 7744 \ 04-4 7089 I 04-2 7744 l 04-2 7744 \ 04-2 7744 \ 04-2 7744 04-2 7744 04-2 7744 \ 04-2 7744 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 v99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63  100 kg  a + e a + e 1 070,51 4,757  2,983 515,99   0,737 1 070,51 4,757 d +f d+f d+f d+f a + c a + c  2,983 515,99  a + c a + c a + c a + c a+c a+c a+c a+c a + c + f a + c+ f a + c a + c a + c + f a + c + f a + c a + c a+c a+c a+ c a + c a + c + f a + c + f a + c+ f a + c + f a + c + f a + c + f  2,983 515,99  1 070,51 4,757  2,983 515,99  a + c . a + c a + c a + c d+f . d+f a + c+ f a + c + f a + c + f a + c + f a + c a + c a+c a+c a+c a+c a+ c+f a + c+ f a+c + f a + r.+ f No L 6/ 14 Official Journal of the European Communities 9. 1 . 89 Positive Negative Germany Spain GN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £  100 kg  a + c+f a + c + f a + c a + c a+c a+c a+c a+c a + c a + c a + c a + c a+c a+c a+ c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f . a+c+f a+c+f a + c+ f a + c + f 466,93 2,004 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 478.61 2,055 706,67 4,084 724,34 4,186 822.62 4,744 843,18 4,862 1 306,21 30,711 1 338,87 31,478 41,52 0,240 42,56 0,246 1 566,89 8,352 1 606,07 8,561 b x coef  04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7752 7753  b x coef b x coef   b x coef b x coef   b x coef  b x coef b x coef  b x coef bb 41,52 42,56 47,32 48,50 0,240 0,246 0,273 0,280 b x coef b x coef b x coef b x coef b x coef b x coef 9. 1 . 89 Official Journal of the European Communities No L 6/ 15 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg ; Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir! Esc  tOO kg  733,31 3,541 751,64 3,630 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 1 383,08 1 486,17 950,87 1 166,79 432,21 594,47 1 486,17 1 166,79 594,47 1 486,17 2 035,44 533,08 780,01 1 132,37 1 342,87 533,08 780,01 1 132,37 1 132,37 1 342,87 1 342,87 1 395,11 1 166,79 1 383,08 1 486,17 950,87 1 166,79 5,915 6,927 4,067 5,423 1,848 2,752 6,927 5,423 2,752 6,927 9,355 2,494 3,661 5,332 6,323 2,494 3,661 5,332 5,332 6,323 6,323 6,579 5,423 5,915 6,927 4,067 5,423 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 7754 7755 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 1 737,17 8,112 1 737,17 8,112 1 166,79 5,423 1 737,17 8,112 No L 6/ 16 Official Journal of the European Communities 9. 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain United Kingdom Pta £  100 kg  Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 21 04-14 7251 \   04-14 7252 l N 1 582,41 7,451 0406 90 23 04-15 7254 l   04-15 7255 l 1 383,08 5,915 04-15 7256 l 1 486,17 6,927 04-15 7257 \ 950,87 4,067 04-15 7258 \ 1 166,79 5,423 0406 90 25 04-15 7254 l   04-15 7255 l 1 383,08 5,915 I 04-15 7256 1 486,17 6,927 04-15 7257 III 950,87 4,067 04-15 7258 II 1 166,79 5,423 0406 90 27 04-15 7254 II   04-15 7255 1 383,08 5,915 \ 04-15 7256 II 1 486,17 6,927 04-15 7257 950,87 4,067 04-15 7258 II 1 166,79 5,423 0406 90 29 04-15 7253 l   04-15 7254   04-15 7255 1 383,08 5,915 04-15 7256 1 486,17 6,927 l 04-15 7257 950,87 4,067 04-15 7258 l 1 166,79 5,423 0406 90 31 04-15 7253 l   04-15 7254   04-15 7255 \ 1 383,08 5,915 04-15 7256 \ 1 486,17 6,927 04-15 7257 l 950,87 4,067 04-15 7258 Il 1 166,79 5,423 0406 90 33 04-15 7253   04-15 7254 l I  04-15 7255 \ 1 383,08 5,915 04-15 7256 \ 1 486,17 6,927 04-15 7257 950,87 4,067 04-15 7258 Il 1 166,79 5,423 0406 90 35 04-16 7259 Il   04-16 7274 II\ 1 383,08 5,915 04-16 7277 II 1 486,17 6,927 04-16 7278 II\ 950,87 4,067 04-16 7279 l 1 166,79 5,423 0406 90 37 04-16 7259   04-16 7274 1 383,08 5,915 04-16 7277 II 1 486,17 6,927 04-16 7278 , II 950,87 4,067 04-16 7279 \ I 1 166,79 5,423 9 . 1 . 89 Official Journal of the European Communities No L 6/ 17 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg ¢ 1 383,08 1 486,17 950,87 1 166,79 5,915 6,927 4,067 5,423 1 383,08 1 486,17 950,87 1 166,79 5,915 6,927 4,067 5,423 2 035,44 9,355 1 383,08 1 486,17 950,87 1 166,79 5,915 6,927 4,067 5,423 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7254 7255 7256 7257 72^8 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 1 383,08 1 486,17 950,87 1 166,79 5,915 6,927 4,067 5,423 1 383,08 1 486,17 950,87 1 166,79 5,915 6,927 4,067 5,423 1 383,08 1 486,17 950,87 1 166,79 5,915 6,927 4,067 5,423 1 383,08 1 486,17 950,87 1 166,79 5,915 6,927 4,067 5,423 1 383,08 1486,17 950,87 1 166,79 5,915 6,927 4,067 5,423 No L 6/ 18 Official Journal of the European Communities 9 . 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem: bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0406 90 85 04-16 7259 \   04-16 7274 l 1 383,08 5,915 04-16 7277 \ 1 486,17 6,927 \ 04-16 7278 l 950,87 4,067 04-16 7279 I 1 166,79 5,423 0406 90 89 04-15 7253 l   04-15 7254 l '   04-15 7255 l 1 383,08 5,915 l 04-15 7256 \ 1 486,17 6,927 04-15 7257 l 950,87 4,067 04-15 7258 \ 1 166,79 5,423 0406 90 91 04-8 7226 I   04-8 7231 \ 432,21 1,848 04-8 7232 l 594,47 2,752 0406 90 93 04-8 7226 l   04-8 7231 \ 432,21 1,848 04-8 7232 \ 594,47 2,752 0406 90 97 04-8 7226 l   04-8 7228 l 1 486,17 6,927 04-8 7230 . \ 1 166,79 5,423 04-8 7232 l 594,47 2,752 0406 90 99 04-8 7226 \   04-8 7228 l 1 486,17 6,927 04-8 7230 \ 1 166,79 5,423 04-8 7232 \ 594,47 2,752 2309 10 15 23-14 7553 l 100,04 0,577 23-14 7554 200,08 1,155 23-14 7555 l 300,13 1,732 23-14 7556 l 375,16 2,165 23-14 7557 420,18 2,425 23-14 7558 l 450,19 2,598 23-14 7559 24,81 0,143 23-14 7569 49,62 0,286 23-14 7573 l 74,43 0,430 &lt; 23-14 7574 93,04 0,537 23-14 7577 Il 104,20 0,601 23-14 7578 Il 111,65 0,644 23-14 7579 164,85 0,951 23-14 7580 \ 329,70 1,903 23-14 7581 II 494,55 2,854 23-14 7582 II 618,18 3,568 23-14 7583 Il 692,37 3,996 23-14 7584 II 741,82 4,281 2309 10 19 23-14 7553 100,04 0,577 23-14 7554 II\ 200,08 1,155 9. 1 . 89 Official Journal of the European Communities No L 6/19 Table Additionalcode Notes Positive Negative CN-code Germany DM Nether ­ lands F1 Spain United Kingdom Pta £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I II  100 kg  l 11I 'lL- 2309 10 19 23-14 7555 Il 300,13 1,732 23-14 7556 Il\ 375,16 2,165 23-14 7557 420,18 2,425 23-14 7558 450,19 2,598 ) 23-14 7559 Il 24,81 0,143 23-14 7569 49,62 0,286 \ 23-14 7573 \\ 74,43 0,430 23-14 7574 93,04 0,537 23-14 7577 \ 104,20 0,601 \ 23-14 7578 Il 111,65 0,644 \ 23-14 7579 Il 164,85 0,951 23-14 7580 Il 329,70 1,903 23-14 7581 Il 494,55 2,854 23-14 7582 Il 618,18 3,568 \ l 23-14 7583 692,37 3,996 \ 23-14 7584 IlI 741,82 4,281 \ 2309 10 39 23-14 7553 Il 100,04 0,577 23-14 7554 Il 200,08 1,155 23-14 7555 I 300,13 1,732 23-14 7556 I 375,16 2,165 23-14 7557 III 420,18 2,425 \ \ 23-14 7558 450,19 2,598 1 23-14 7559 24,81 0,143 23-14 7569 Il 49,62 0,286 23-14 7573 74,43 0,430 23-14 7574 II 93,04 0,537 23-14 7577 104,20 .0,601 l 23-14 7578 l 111,65 0,644 l l 23-14 7579 \ 164,85 0,951 23-14 7580 I 329,70 1,903 23-14 7581 \ 494,55 2,854 23-14 7582 618,18 3,568 23-14 7583 \ 692,37 3,996 l 23-14 7584 l 741,82 4,281 2309 10 59 23-14 7553 l 100,04 0,577 l 23-14 7554 \ I 200,08 1,155 23-14 7555 \ 300,13 1,732 \ 23-14 7556 l 375,16 2,165 \ 23-14 7557 I 420,18 2,425 l - 23-14 7558 \ 450,19 2,598 23-14 7559 l 24,81 0,143 23-14 7569 \ 49,62 0,286 23-14 7573 \ 74,43 0,430 23-14 7574 l 93,04 0,537 23-14 7577 I 104,20 0,601 No L 6/20 Official Journal of the European Communities 9 . 1 . 89 Positive Negative Germany Nether ­ lands Spain United KingdomCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1DM Pta £ 2309 10 59 2309 10 70  100 kg  111,65 0,644 164,85 0,951 329,70 1,903 494,55 2,854 618,18 3,568 692,37 3,996 741,82 4,281 100,04 0,577 200,08 1,155 300,13 1,732 375,16 2,165 420.18 2,425 450.19 2,598 24,81 0,143 49,62 0,286 74,43 0,430 93,04 0,537 104.20 0,601 111,65 0,644 164,85 0,951 329,70 1,903 494,55 2,854 618,18 3,568 692,37 3,996 741,82 4,281 100,04 0,577 200,08 1,155 300,13 1,732 375,16 2,165 420.18 2,425 450.19 2,598 24,81 0,143 49,62 0,286 74,43 0,430 93,04 0,537 104.20 0,601 111,65 0,644 164,85 0,951 329,70 1,903 494,55 2,854 618,18 3,568 692,37 3,996 741,82 4,281 100,04 0,577 200,08 1,155 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 2309 90 35 2309 90 39 9. 1 . 89 Official Journal of the European Communities No L 6/21 I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc | IlII  100 kg  2309 90 39 23-14 7555 Ill 300,13 1,732 23-14 7556 II 375,16 2,165 23-14 7557 II 420,18 2,425 23-14 7558 II 450,19 2,598 23-14 7559 II 24,81 0,143 23-14 7569 II\ 49,62 0,286 I 23-14 7573 74,43 0,430 23-14 7574 93,04 0,537 23-14 7577 IIl . 104,20 0,601 23-14 7578 Il 111,65 0,644 I 23-14 7579 Il 164,85 0,951 23-14 7580 Il 329,70 1,903 23-14 7581 Il 494,55 2,854 23-14 7582 Il 618,18 3,568 23-14 7583 \ 692,37 3,996 \ 23-14 7584 741,82 4,281 2309 90 49 23-14 7553 100,04 0,577 23-14 7554 Il 200,08 1,155 I 23-14 7555 300,13 1,732 23-14 7556 375,16 2,165 23-14 7557 I 420,18 2,425 23-14 7558 450,19 2,598 23-14 7559 24,81 0,143 23-14 7569 \ 49,62 0,286 23-14 7573 74,43 0,430 23-14 7574 93,04 0,537 23-14 7577 l 104,20 0,601 23-14 7578 \ 111,65 0,644 23-14 7579 \ 164,85 0,951 23-14 7580 l 329,70 1,903 \ 23-14 7581 \ 494,55 2,854 23-14 7582 \ 618,18 3,568 23-14 7583 \ \ 692,37 3,996 23-14 7584 \ 741,82 4,281 2309 90 59 23-14 7553 l 100,04 0,577 23-14 7554 l 200,08 1,155 23-14 7555 l 300,13 1,732 23-14 7556 l I 375,16 2,165 .I 23-14 7557 \ 420,18 2,425 23-14 7558 \ 450,19 2,598 23-14 7559 \ 24,81 0,143 \ 23-14 7569 l 49,62 0,286 \ 23-14 7573 l 74,43 0,430 \ 23-14 7574 l 93,04 0,537 23-14 7577 104,20 0,601 No L 6/22 Official Journal of the European Communities 9 . 1 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Ireland £ Irl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr 'ortugal EscDM F1 100 kg 2309 90 59 2309 90 70 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 111,65 164,85 329,70 494,55 618,18 692,37 741,82 100,04 200,08 300,13 375,16 420.18 450.19 24,81 49,62 74,43 93,04 104.20 111,65 164,85 329,70 494,55 618,18 692,37 741,82 0,644 0,951 1,903 2,854 3,568 3,996 4,281 0,577 1,155 1,732 2,165 2,425 2,598 0,143 0,286 0,430 0,537 0,601 0,644 0,951 1,903 2,854 3,568 3,996 4,281  % milk fat/100 kg product  17,645 0,093 19,180 0,102 a b  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/pr caseinates/100 kg product  9,509 0,041c  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  10.705 0.048d  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,864 0,004e f  % sucrose/ 100 kg product  2,249 0,023 weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, andwhere this is the case, the actual content by weight of these products and the lactose content of the addedwhey. Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the 9. 1 . 89 Official Journal of the European Communities No L 6/23 PART 7 SECTOR SUGAR Monetary compensatory amounts I \ Positive l Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1701 11 10 17-5 7334 C) I 190,16 1,885 I  100 kg  17-5 7335 Il 190,16 1,885  1701 11 90 17-5 7334 o 190,16 1,885  17-5 7335 190,16 1,885  1701 12 10 17-5 7334 ( 1) 190,16 1,885  17-5 7335 Il 190,16 1,885  1701 12 90 17-5 7334 (') 190,16 1,885  17-5 7335 Il 190,16 1,885 \  1701 91 00 17-6 7337 o \ 224,87 2,258  1701 99 10 17-7 7340 224,87 2,258  1701 99 90 17-7 7340 \ 224,87 2,258  |  100 kg of dry matter  1702 30 10 17-7 7340 II 195,69 2,258  1702 40 10 17-7 7340 195,69 2,258  1702 60 10 17-7 7340 I 195,69 2^258 \  II \ l  % sucrose content and 100 kg net  1702 60 90 17-10 7345 o 2,249 0,0226  17-10 7346 O \ 2,249 0,0226  17-10 7347 o 2,249 0,0226  IlI \  100 kg of dry matter  1702 90 30 17-7 7340 l 195,69 2,258  \ I \  % sucrose content and 100 kg net  1702 90 60 17-11 7349 o I 2,249 0,0226  17-11 7350 C) 2,249 0,0226  17-11 7351 o 2,249 0,0226  1702 90 71 17-12 7353 o 2,249 0,0226  1702 90 90 17-10 7345 o 2,249 0,0226  17-10 7346 o 2,249 0,0226  17-8 7347 (3) 2,249 0,0226 \  \ \  100 kg of dry matter  2106 90 30 21-5 7419 195,69 2,258  \ 1  % sucrose content and 100 kg net  2106 90 59 21-6 7423 o l 2,249 0,0226  21-6 7424 C) 2,249 0,0226  21-6 7425 (') I 2,249 0,0226 l  9 . 1 . 89No L 6/24 Official Journal of the European Communities amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (1) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the 9. 1 . 89 Official Journal of the European Communities No L 6/25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) Ng 3033/80 RELATES Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 apain Pta United Kingdom f ' Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 'ortugal Esc 100 kg - 963,46 4,281 1 046,19 4,907 1 387,56 7,037 963,46 4,281 1 046,19 4,907 1 387,56 7,037 0403 10 M 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 6/26 Official Journal of the European Communities 9 . 1 . 89 Positive Negative Germany Nether ­ lands'" Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN-code Table Additionalcode Notes  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 6585 7585 6586 7586 2.123 7001 7002 7003 7004 7635 7636 7637 7642 9. 1 . 89 Official Journal of the European Communities No L 6/27 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ¢  2,601 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 2,601 2,148 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042  2,489  2,178  2,747  2,063  2,470  2,379  2,286 495,72 2,712 No L 6/28 Official Journal of the European Communities 9. 1 . 89 Positive I Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7043 r 536,20 3,119 I  100 kg   7044 \ 592,87 3,688   Il 7045 I  2,056   Il 7046 \ 475,52 2,544   7047 \ 518,02 2,970   \\ 7048 \ 558,50 3,377   li 7049 I 615,17 3,946   \\ 7050 \  2,348   7051 500,86 2,836   || 7052 \ 543,36 3,262   II 7053 583,84 3,669   li 7055 \ 479,65 2,664  7056 II 528,22 3,152   \ 7057 II 570,72 3,578   7060 722,59 3,211   \ 7061 \ 771,16 3,699   li 7062 \ 813,66 4,125 l   7063 854,14 4,532   7064 910,81 5,101   I 7065 II 744,89 3,469   7066 793,46 3,957   7067 835,96 4,383   7068 Il 876,44 4,790   7069 933,11 5,359   7070 Il 770,23 3,761   7071 818,80 4,249   7072 II 861,30 4,675 l   7073 Il 901,78 5,082   \ 7075 II 797,59 4,077   \ 7076 IlI 846,16 4,565   \ 7077 888,66 4,991   7080 IlI 1 406,65 6,251 l   l 7081 1 455,22 6,739   \ 7082 Il 1 497,72 7,165   \ 7083 1 538,20 7,572   l 7084 1 594,87 8,141 l   7085 II 1 428,95 6,509   7086 1 477,52 6,997   7087 II 1 520,02 7,423   l 7088 1 560,50 7,830   \ 7090 1 454,29 6,801   7091 1 502,86 7,289   7092 1 545,36 7,715   \ 7095 1 481,65 7,117   \ 7096 1 530,22 7,605  9. 1 . 89 Official Journal of the European Communities No L 6/29 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7100 (')  100 kg  r  li 7101 C) l.    7102 C) \     II 7103 C)    II 7104 o  2,121   Il 7105 0)   \   li 7106 C)     7107 C)     II 7108 C)   \   Il 7109 C)  2,379   7110 C)   l   Il 7111 o     7112 C)     II 7113 O I  2,102   II 7115 o   \   7116 o   l   II 7117 C)    II 7120 0   l  Il 7121 o   \   7122 o   I   7123 C)  2,151   II 7124 o  2,720   Il 7125 o     7126 o   \   Il 7127 o   l   7128 C)  2,409   \ 7129 C)  2,978   Il 7130 O     I 7131 C)   '   7132 (') I  2,294   7133 C)  2,701 l   7135 C)     7136 o  2,184   \ 7137 o  2,610   7140 (')   \   7141 o 496,58 2,517 \    7142 o 539,08 2,943   7143 n 579,56 3,350 l   \ 7144 o 636,23 3,919 l   l 7145 o 470,31 2,287 l   I 7146 (') 518,88 2,775   7147 C) 561,38 3,201   7148 C) 601,86 3,608   7149 o 658,53 4,177 l   \ 7150 495,65 2,579  No L 6/30 Official Journal of the European Communities 9 . 1 . 89 Positive Negative Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IdDM F1 Pta £ Esc  100 kg  544,22 586,72 627,20 523.01 571.58 614,08 765,95 814,52 857.02 897,50 954,17 788,25 836,82 879,32 919,80 976,47 813.59 862,16 904,66 945,14 840,95 889,52 932,02 1 450,01 1 498,58 1 541,08 1 581,56 1 472,31 1 520,88 1 563,38 1 603,86 1 497,65 1 546,22 1 588,72 1 525,01 1 573,58 3,067 3,493 3,900 2,895 3,383 3,809 3,442 3,930 4,356 4,763 5,332 3,700 4,188 4,614 5,021 5,590 3,992 , 4,480 4,906 5,313 4,308 4,796 5,222 6,482 6,970 7,396 7,803 6,740 7,228 7,654 8,061 7,032 7,520 7,946 7,348 7,836 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 - 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 (!) C) (!) 0 (') O 0) (') C) C) C) C) C) Q C) C) C) o C) o C) C) o C) i1) (!) O C) C) C) C) C) O 2,302 2,871 2,153 2,560 9 . 1 . 89 Official Journal of the European Communities No L 6/31 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether- - lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc . 7209 3,129  100 kg I l  \ 7210 C) \   \   II 7211 C)     I 7212 o I  2,445   7213 o \  2,852 l   || 7215     I 7216 o I  2,335   7217 \  2,761 l   7220 (') '  2,163   7221 C) \  2,651   \ 7260 902,93 4,064 l   I 7261 (') 951,50 4,552   \ 7262 o \ 994,00 4,978   7263 C) 1 034,48 5,385  \ 7264 C) 1 091,15 5,954 \   II 7265 (') \ 925,23 4,322   Il 7266 o I 973,80 4,810   Il 7267 0) 1 016,30 5,236  .   7268 o 1 056,78 5,643   \ 7269 C) 1 113,45 6,212 \   I 7270 0 950,57 4,614   7271 0 999,14 5,102 l   7272 0 1 041,64 5,528   I 7273 o 1 082,12 5,935   \ 7275 0 977,93 4,930 l   \ 7276 (') 1 026,50 5,418   I 7280 C) 1 005,31 5,246 l   \ 7300 O     I 7301 o  2,058   7302 O  2,484   7303 C)  2,891   \ &gt;304 C) 523,00 3,460   7305 o     \ 7306 o  2,316   I 7307 C)  2,742   \ 7308 0 488,63 3,149   7309 o 545,30 3,718   l 7310 o  2,120   \ 7311 C)  2,608   I 7312 0) 473,49 3,034   .I 7313 o 513,97 3,441   7315 0  2,436   7316 C)  2,924 l   7317 O 500,83 3,350 l   7320 C)  2,752  No L 6/32 Official Journal of the European Communities 9 . 1 . 89 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  485,73 912,86 961,43 1 003,93 1 044,41 1 101,08 935,16 983,73 1 026,23 1 066,71 1 123,38 960,50 1 009,07 1 051,57 1 092,05 987,86 1 036,43 1 015,24 498,43 540,93 581,41 638,08 472,16 520,73 563.23 603,71 660,38 497,50 546,07 588,57 629,05 524,86 573,43 615,93 552.24 600,81 921,95 970,52 1 013,02 1 053,50 1 110,17 944.25 992,82 1 035,32 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 3,240 4,139 4,627 5,053 5,460 6,029 4,397 4,885 5,311 5,718 6,287 4,689 5,177 5,603 6,010 5,005 5,493 5,321 2,110 2,598 3,024 3,431 4,000 2,368 2,856 3,282 3,689 4,258 2,660 3,148 3,574 3,981 2,976 3,464 3,890 3,292 3,780 4,208 4,696 5,122 5,529 6,098 4,466 4,954 5,380 9.1 . 89 Official Journal of the European Communities No L 6/33 I Positive Negative CN-code Table Additionalcode Notes Germany : Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Il DM F1 Pta £ Bfrs/Lfrs Dkr Lit - FF Dr £ Irl Esc I 7468 C) 1 075,80 5,787  100 kg   7470 C) 969,59 4,758   Il 7471 /1\ 1 018,16 5,246   7472 C) 1 060,66 5,672   7475 C) \ 996,95 5,074   Il 7476 C) 1 045,52 5,562   \l 7500 C) 659,10 3,091   7501 C) 707,67 3,579   7502 (') 750,17 4,005   \l 7503 C) 790,65 4,412    ' 7504 o I 847,32 4,981   Il 7505 (') 681,40 3,349   7506 e&gt; \ 729,97 3,837   Il 7507 0 I 772,47 4,263   I 75087509 C)C) 812,95869,62 4,6705,239   7510 C) 706,74 3,641   7511 7512 7513 (') 0 0 755,31 797,81 838,29 4,129 4,555 4,962   I 75157516 (')C) 734,10782,67 3,9574,445   7517 7520 7521 (') 0 C) 825,17 761,48 810,05 4,871 4,273 4,761   7560 C) I 938,50 4,333   7561 C) 987,07 4,821   7562 C) 1 029,57 5,247   7563 o 1 070,05 5,654   7564 (') 1 126,72 6,223   l 7565 C) 960,80 4,591  : I 75667567 C)O 1 009,371 051,87 5,0795,505   l 7568 C) 1 092,35 5,912   7570 o 986,14 4,883   l 7571 C) 1 034,71 5,371    \ 75727575 C)C) 1 077,211 013,50 5,7975,199   I 7576 0) 1 062,07 5,687   I 7600 C) 905,24 4,283  \ 76017602 C)C) 953,81996,31 4,7715,197 &lt;   I 7603 C) 1 036,79 5,604   I 7604 C) 1 093,46 6,173   \ 7605 C) 927,54 4,541  No L 6/34 Official Journal of the European Communities 9 . 1 . 89 Positive Negative Germany Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Nether ­ lands Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  C) (') C) 0) C) 0 0) C) C) o o (') C) (') C) (l) C) C) C) o C) e&gt; C) C) O C) O C) 0 C) o C) 0) C) C) O o (') C) C) C) O C) 0) 976,11 5,029 1 018,61 5,455 1 059,09 5,862 1 115,76 6,431 952,88 4,833 1 001,45 5,321 1 043,95 5,747 1 084,43 6,154 980,24 5,149 1 028,81 5,637 1 071,31 6,063 1 007,62 5,465 1 056,19 5,953 963.20 4,786 1 011,77 5,274 1 054,27- 5,700 1 094,75 6,107 1 151,42 6,676 985.50 5,044 1 034,07 5,532 1 076,57 5,958 1 117,05 6,365 1 010,84 5,336 1 059,41 5,824 1 101,91 6,250 1 038,20 ' 5,652 1 086,77 6,140 910,64 4,854 959.21 5,342 1 001,71 5,768 1 042,19 6,175 932,94 5,112 981.51 5,600 1 024,01 6,026 1 064,49 6,433 958,28 5,404 1 006,85 5,892 1 049,35 6,318 985,64 5,720 1 034,21 6,208 1 170,83 6,241 1 219,40 6,729 1 261,90 7,155 1 193,13 6,499 1 241.70 6.987 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 9- 1 . 89 Official Journal of the European Communities No L 6/35 Positive Negative CN-code Table Additionalcode Notes Germany Netheiv lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0) 0 (') C) (') o C) C) (!) C) (') O n e 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 1 284,20 1218,47 1 267,04 1 431,01 1 479,58 1 522,08 1 453,31 1 501,88 1 478,65 1 527,22 1 691,19 1 739,76 1 713,49 1 762,06 2 003,99 2 052,56 2 095,06 2 026,29 2 074,86 2 117,36 2 051,63 2 100,20 507,03 555,60 824,97 873,54 2 047,35 2 095,92 2 138,42 2 069,65 2 118,22 2 160,72 2 094,99 2 143,56 550,39 598,96 868.33 7,413 6,791 7,279 7,628 8,116 8,542 7,886 8,374 8,178 8,666 9,015 9,503 9,273 9,761 8,905 9,393 9,819 9,163 9,651 10,077 2,269 9,455 9,943 2,980 3,468 4.393 4.881 9,136 9,624 10,050 9.394 9.882 10,308 2,500 9,686 10,174 3,211 3,699 4,624 /i\ /i\ /i\ /i\ /i\ /i \ /i\ /i\ /i\ /t\ /i\ /i\ /i\ /t\ No L 6/36 Official Journal of the European Communities 9 . 1 . 89 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ ¢ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7961 C) 916,90 5,112  100 kg   I Amounts to be deducted  51xx 52xx 53xx 23,31 49,28 78,85 0,115 0,244 0,390  54xx 55xx 56xx 570x 571x 105,95 155,23 230,67 353,49 353,49 0,524 0,768 1,142 1,750 1,750   572x 573x 574x 575x 489,57 489,57 629,45 629,45 2,423 2,423 3,116 3,116   576x 577x 578x 59xx 769,33 769,33 909,21 23,31 3,808 3,808 4,501 0,115 I tar Amounts to be deducted  61xx 62xx 63xx 64xx 20,17 42,64 68,22 91,67 0,098 0,206 0,330 0,443   65xx 66xx 670x 671x 134,31 199,57 305,84 305,84 0,650 0,965 1,479 1,479   672x 673x 674x 675x 423,58 423,58 544,61 544,61 2,049 2,049 2,634 2,634   676x 677x 678x 69xx 665,63 665,63 786,66 20,17 3,219 3,219 3,805 0,098  9 . 1 . 89 Official Journal of the European Communities No L 6/37 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in ad ­ ditional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9 ­ However, where a mixture of -glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in ex ­ cess of the fructose content of the goods . . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in OJ No L 167 of 1 . 7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). No L 6/38 Official Journal of the European Communities 9 . 1 . 89 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg , Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,046 1,010 1,375 1,020 0,968  Milk and milk products   1,042   1,021 1,020 1,375 1,020 0,968  Pigmeat I-I- -l -l 1,225 1,010   Sugar   1,058   1,021 1,020 1,216 1,021 0,978   Cereals   1,058   1,032 1,020 1,216 1,021 0,978  Eggs and poultry and albumins   1,010     1,298    Wine  I l Il   1,181   Processed products (Regulation Il\ Il Il\ \ (EEC) No 3033/80): IlIIIl \\IlII\ II  to be applied to charges   1,042   1,021 1,020 1,375 1,020 0,968   to be applied to refunds : IIIIIlI IlIl IlIlL  cereals   1,058   1,032 1,020 1,216 1,021 0,978  milk   1,042   1,021 1,020 1,375 1,020 0,968  sugar   1,058 :   1,021 1,020 1,216 1,021 0,978  Jams and marmalades (Regulation (EEC) No 426/86) 1,216     Olive oil sector        1,131   .  ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,82076 66,6745 55,2545 Dkr 0,521665 12,3306 10,2187 DM 0,136761 3,23263 2,67895 FF 0,458678 10,8418 8,98483 F1 0,154094 3,64234 3,01849 £ Irl 0,0510503 1,20668  £ 0,0423064  0,828720 Lit  2 363,71 1 958,85 Dr 11,2682 266,348 220,728 Esc 11,1985 264,699 219,361 Pta 8,67231 204,988 169,878